Citation Nr: 1341873	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  10-04 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

Entitlement to service connection for a left arm disability.


REPRESENTATION

The Veteran represented by:    Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to November 1970, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In July 2009, the Veteran appeared at a hearing before a Decision Review Officer.  A transcript of that hearing is included in the claims file.  In April 2012, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is also in the claims file.

In May 2012, the Board remanded the case to the RO for additional development.

The appeal of the Veteran originally included a claim for service connection for left shoulder disability and a claim for service connection for a left elbow disability.  In November 2012, the RO issued a rating decision that granted service connection for left shoulder clavicle fracture with degenerative joint disease of the acromioclavicular and glenohumeral joints.  In March 2013, the RO issued another rating decision that granted service connection for degenerative joint disease of the left elbow with enthesopathy.  This is considered a full grant of the benefit sought on the appeal for the claim of service connection for a left shoulder disability and the claim for service connection for a left elbow disability.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran initially filed a claim for service connection for a left shoulder disability in May 2007.  The RO adjudicated it as a single claim of entitlement to service connection for a left upper extremity condition to include arm, shoulder, and elbow problems.  The Board recharacterized the claim to include separate service connection claims for the left arm, left shoulder, and left elbow.  As noted, the Board then remanded the Veteran's claims in May 2012 with directions to provide the Veteran a VA examination to ascertain the nature and etiology of any current left arm, elbow, and/or shoulder disability.

Examinations occurred in May 2012 and March 2013 and the VA examiner concluded that the Veteran had a left shoulder disability and two elbow disabilities that were service related.  As noted above, the RO subsequently granted service connection for the left shoulder and for the left elbow in rating decisions dated in November 2012 and March 2013 respectively.

The VA examiner, however, never discussed whether the Veteran has a disability of the left arm.  The Veteran testified that he has nerve damage that extends to his fingers.  In the case of Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court held that a remand by the Board imposes upon the Secretary of the VA a duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Id.  The remand required an opinion as to whether the Veteran had a left arm disability connected to service separate from any left elbow and left shoulder disability.  As the VA examiner did not address this issue, there has not been substantial compliance with the May 2012 remand and the Board finds that a remand is once again required to obtain this missing information.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claim file to the same examiner who conducted the VA examinations in May 2012 and March 2013, or if unavailable, to have another competent VA examiner, to review the file.  The claims file should be made available to the examiner in conjunction with obtaining nexus opinions and/or examination.  If the examiner believes it is necessary, provide a VA examination in order to provide the requested opinions, such examination should be scheduled, and all testing should be conducted.  A complete rationale must be provided for any opinion offered.  The examiner is asked to address: 

a).  Whether the Veteran has a disability of the left arm, exclusive of previously diagnosed the left shoulder and left elbow disabilities, including any current neurological disability of the left arm, and, if so, whether it is at least as likely as not (50 percent probability or more) that the left arm disability is related to active service? 

b).  For any left arm disability diagnosed (other than shoulder and elbow disabilities), including any current neurological disability of the left arm, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that  such disability was caused or aggravated by the service-connected left shoulder clavicle fracture with degenerative joint disease of the acromioclavicular and glenohumeral joints and/or degenerative joint disease of the left elbow with enthesopathy?

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

2.  After the development requested is completed, readjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


